Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character reference character 11 is described as being “first shaft brackets” and “rotating shaft brackets”. Reference character 40 is referred to as a “locking projection” and “locking protrusion”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims are objected to because of the following informalities: Claim 1 recites “at least comprising” in the preamble where “at least” requires deletion. In claim 1, the commas provided after the first structural recitation of each paragraph require deletion (e.g. “a first body, is”).  Page 2 line 2 of claim 1 recites “said snap-fit structures is provided” where this is grammatically incorrect. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “spacing space” in lines 5, 6, 10 and 12 where it is unclear what is intended by this phrase. It is believed it is Applicant’s intention to refer to the distance/gap/space between adjacent ribs; however, this unconventional language could be interpreted as referring to spacing between spaces or in alternative way. 
Claim 1 recites the limitation "the second body" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim. (Note line numbers correspond to the line numbers provided in the margins of the claims.)
Claim 1 recites the limitation "the inner side" in lines 23 and 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the corresponding first rib" in line 4 of page 2 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second rib" in line 4 of page 2 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “at least four sets of snap-fit structures are respectively arranged on the adjacent positions of the corresponding first rib and the second rib” where it is unclear if the first and second ribs correspond to the previously recited plurality of first ribs or the previously recited plurality of second ribs or not. If the ribs do correspond to the previously recited ribs, then it is unclear which rib is the first rib and which rib is the second rib (is the first rib any one of the ribs of the plurality of first ribs, is it a specific one of the plurality of first ribs, is it one of the ribs of the plurality of second ribs, etc.). 
Claim 1 requires each of the corresponding one-way tooth rows and the locking projection will lock to each other to maintain the clamping force. It is unclear how many locking protrusions are provided and how many one-way tooth rows are provided; in certain instances these structures appear to be singular. The claim requires at least four sets of snap fit structures but then defines the snap-fit structures (i.e. the four sets) as providing a one-way tooth row and locking projection (one of each) arranged on adjacent portions of the first and second ribs. It is unclear what is invented by the language “four sets” and what constitutes a set. If there are at least four rows of teeth and at least four locking projections, then it is unclear where the other at least three rows of teeth and the other at least three locking projections are arranged. 
Claim 2 recites “so that the clamping force of the hair claw clip is the most average” where it is unclear what is intended by the phrase “the most average”. 
Claims 7 and 8 recite the limitations "the outer surface of the first body" and “the outer surface of the second body”.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799